DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 15-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Rozek et al. (US Patent No. 5,022,312).
For reference character A-C refer to the following:

    PNG
    media_image1.png
    362
    642
    media_image1.png
    Greyscale

Regarding claim 1, the Rozek et al. (hereinafter Rozek) reference discloses an annular seal (48), comprising: 
a substantially planar first portion (A); 
a first angled portion (B) extending radially at a first angle from the substantially planar first portion (Fig. 6); and 
a second angled portion (C) extending radially at a second angle from the first angled portion (Fig. 6).
Regarding claim 2, the Rozek reference discloses the substantially planar first portion comprises an upper surface (upper surface of A), a lower surface (lower surface of A) opposite the upper surface, and an inner annular surface (inner surface of A) disposed between the upper surface and the lower surface that defines an opening through the seal (Fig. 6).
Regarding claim 3, the Rozek reference discloses the first angle is at least 130 degrees, at least 135 degrees, at least 140 degrees, at least 145 degrees, at least 146 degrees, at least 147 degrees, at least 148 degrees, at least 149 degrees, or at least 150 degrees (Fig. 6).
Regarding claim 4, the Rozek reference discloses the first angle is not greater than 175 degrees, not greater than 170 degrees, not greater than 165 degrees, not greater than 160 degrees, not greater than 159 degrees, not greater than 158 degrees, not greater than 157 degrees, not greater than 156 degrees, or not greater than 155 degrees (Fig. 6).
Regarding claim 5, the Rozek reference discloses the second angle is at least 130 degrees, at least 135 degrees, at least 140 degrees, at least 145 degrees, at least 146 degrees, at least 147 degrees, at least 148 degrees, at least 149 degrees, or at least 150 degrees (Fig. 6).
Regarding claim 6, the Rozek reference discloses the second angle is not greater than 175 degrees, not greater than 170 degrees, not greater than 165 degrees, not greater than 160 degrees, not greater than 159 degrees, not greater than 158 degrees, not greater than 157 degrees, not greater than 156 degrees, or not greater than 155 degrees (Fig. 6).
Regarding claim 7, the Rozek reference discloses the first angle and the second angle are designed such that a lower angled surface of the second angled portion is configured to contact a surface of a cylinder of the compressor (Fig. 6).
Regarding claim 8, the Rozek reference discloses the first angle and the second angle are designed such that the lower angled surface of the second angled portion is configured to be substantially parallel to the surface of the cylinder of the compressor (Fig. 6).
Regarding claim 9, the Rozek reference discloses the second angled portion (Fig. 6). MPEP 2113 Product-by-Process Claims states that "If the product in the product-by-process claim is that same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process."  Claim 9 is anticipated by Rozek. The process by which the angled portions are made is not a patentable distinction.
Regarding claim 10, the Rozek reference discloses the seal structure, as claimed, and would be capable of an assembly load or installation force of at least 15 N, at least 17 N, at least 20 N, at least 21 N, at least 22 N, at least 23 N, at least 24 N, or at least 24.5 N when the seal is coupled with a piston and disposed within a cylinder of a compressor.
Regarding claim 11, the Rozek reference discloses the seal structure, as claimed, and would be capable of an assembly load or installation force of not greater than 50 N, not greater than 45 N, not greater than 40 N, not greater than 35 N, not greater than 34 N, not greater than 33 N, not greater than 32 N, not greater than 31 N, or not greater than 30 N when the seal is coupled with a piston and disposed within a cylinder of a compressor.
Regarding claim 15, the Rozek reference discloses the seal is capable for operation in a compressor and forms a fluid tight seal between the piston and a cylinder of the compressor (Fig. 1).
Regarding claims 16 and 19, the Rozek reference discloses the seal structure, as claimed, and would be capable of wearing not greater than 0.12 mm, not greater than 0.11 mm, not greater than 0.10 mm, not greater than 0.09 mm, not greater than 0.08 mm, or not greater than 0.07 mm per 1000 hours for a duration of at least 1000 hours, at least 2000 hours, at least 3000 hours, at least 4000 hours, at least 5000 hours, at least 10,000 hours, at least 11,000 hours, at least 12,000 hours, at least 13,000 hours, at least 14,000 hours, or at least 15,000 hours.
Regarding claims 17 and 20, the Rozek reference discloses the seal structure, as claimed, and would be capable of an operating life as measured at an operating speed of at least 1000 strokes per minute (SPM) of at least 10,000 hours, at least 11,000 hours, at least 12,000 hours, at least 13,000 hours, at least 14,000 hours, or at least 15,000 hours.
Regarding claim 18, the Rozek reference discloses a compressor (Fig. 1), comprising: 
a cylinder (12); 
a piston (24) disposed within the cylinder; and 
an annular seal (48) at least partially received within a recess of the piston and comprising: 
a substantially planar first portion (A); 
a first angled portion (B) extending radially at an angle from the substantially planar first portion; and 
a second angled portion (C) extending radially at an angle from the first angled portion; 
wherein the annular seal forms a fluid tight seal between the piston and a cylinder of the compressor (Figs. 1,6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rozek.
Regarding claim 12-14, the Rozek reference discloses the invention substantially as claimed in claim 1.
However, the Rozek reference fails to disclose the material of the seal.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the claimed material and ranges, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice or mechanical expedience and in order to provide the desired sealing pressure and sealing characteristics.  In re Leshin, 125 USPQ 416.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GILBERT Y LEE/Primary Examiner, Art Unit 3675